For purposes of calculating child support, the pertinent sections of R.C. 3113.215 should be interpreted to require the determination of personal income derived from the profits of a proprietorship by application of sound accounting principles to relevant, admissible evidence, thus revealing actual profit, not taxable profit determined by the rules for taxation of income. I believe it advisable to sustain all of the first four assignments of error on the basis of that interpretation only and would reverse the trial court's judgment and remand the cause for further proceedings in accord with that rule. I believe the fifth assignment of error is moot. Therefore, I concur in the judgment only insofar as it requires reversal and remand for determination of child support in accordance with the applicable statute.